UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1121


CHARLES BALLARD,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA, NA,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:12-cv-02496)


Submitted:   June 27, 2014                 Decided:    July 11, 2014


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Ballard, Appellant Pro Se.     Carrie Goodwin Fenwick,
Victoria L. Wilson, GOODWIN & GOODWIN, LLP, Charleston, West
Virginia; Robert Ashley Muckenfuss, Elizabeth Marion Zwickert
Timmermans, MCGUIREWOODS, LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles     Ballard   appeals      the    district    court’s    orders

setting aside the state court’s entry of default judgment and

granting    Appellee’s       motion    for    summary     judgment.         We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for     the   reasons    stated       by   the    district    court.

Ballard v. Bank of Am., NA, No. 2:12-cv-02496 (S.D. W. Va. Mar.

29, 2013; Nov. 7, 2013).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this   court    and   argument     would    not     aid    the

decisional process.

                                                                            AFFIRMED




                                         2